UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 June 28, 2016 Date of Report (Date of earliest event reported) GMCI CORP. (Exact name of registrant as specified in its charter) Nevada 000-54629 43-2110431 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1255 W. Rio Salado Parkway Suite 215 Tempe, AZ (Address of principal executive offices) (Zip Code) (416) 214-1483 Registrant’s telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 5 – Corporate Governance and Management ITEM 5.03 AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISSCAL YEAR On June 28, 2016, the Board of Directors of GMCI Corp. (the “Company”) adopted a resolution to change the Company’s fiscal year end from December 31 to June 30, effective immediately as of the date of such board resolution.Under the applicable rules of the Securities and Exchange Commission, the Company intends to file a Transitional Report on Form 10-KT for the fiscal year ended June 30, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GMCI CORP. Date: July 1, 2016 By: /s/Lok Khing Ming Name: Lok Khing Ming Title: CEO 2
